DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 8/24/2022 has been entered.  Claims 2, 4-7, 9-10, 16, and 21 have been cancelled.  Claims 1, 3, 8, 11-15, 17-20 are pending in the current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "OPTICAL WAVEGUIDE COMPRISING A BEAM IN-COUPLING REGION AND A BEAM COUPLING-OUT REGION EACH PROVIDED WITH A COUPLING GRATING AND DISPLAY DEVICE"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1, 3, 8, 11-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the optical waveguide of claim 1, in particular, an optical waveguide body having a beam in-coupling region and a beam coupling-out region, wherein: the beam in-coupling region is provided with a coupling grating configured to couple a beam into the optical waveguide body, and have the beam propagate in a total reflection manner in the optical waveguide body; the beam coupling-out region is provided with an out-coupling grating configured to couple the light beam propagating to the beam coupling-out region out of the optical waveguide body, such that the beam does not undergo secondary diffraction at the coupling grating and have continuous exit pupil expansion; and the out-coupling grating comprises a transmissive out-coupling grating and a reflective out-coupling grating disposed on two sides of the optical waveguide body parallel to a beam propagation direction; a first end of the transmissive out-coupling grating and a first end of the reflective out-coupling grating are disposed in a misalignment setting along the beam propagation direction in the optical waveguide body: a first distance between the first end of the reflective out-coupling grating and the in-coupling grating in the beam propagation direction is greater than a second distance between the first end of the transmissive out-coupling grating and the in-coupling grating in the beam propagation direction; a misalignment interval between the first end of the transmissive out- coupling grating and the first end of the reflective out-coupling grating is one half of a propagation step that the beam is totally reflected to propagate in the optical waveguide body; a maximum misalignment interval between an initial end of the transmissive coupling grating and an initial end of the reflective coupling grating is half of the propagation step of the light propagating within the optical waveguide body in a total reflective manner when the beam enters the optical waveguide body at a maximum field of view angle; a second end of the transmissive coupling grating and a second end of the reflective coupling grating are misaligned along the light beam propagation direction: the second end of the reflective out-coupling grating is located at a side of the transmissive out-coupling grating that is distal from the beam in- coupling region, and a misalignment interval between the second end of the transmissive out-coupling grating and the second end of the reflective out-coupling grating is half of the propagation step of the light beam propagating in a total reflection manner inside of the optical waveguide body.  The closest prior art of Tervo et al. (U.S. 2017/0315346) discloses an optical waveguide (optical waveguide of 10, Fig. 2), comprising an optical waveguide body (36, Fig. 2) having a beam in-coupling region (region comprising 52 and 42, Fig. 2) and a beam coupling-out region (region comprising 34 and 54, Fig. 2), wherein: the beam in-coupling region (region comprising 52 and 42, Fig. 2) is provided with a coupling grating (such as 42 and 44, Fig. 2) configured to couple a beam (B0, Fig. 2) into the optical waveguide body (36, Fig. 2), and have the beam propagate in a total reflection manner (page 2, para [0021]) in the optical waveguide body (36, Fig. 2); the beam coupling-out region (region comprising 34 and 54, Fig. 2) is provided with an out-coupling grating (combination of: 34 and 54, Fig. 2) configured to couple the light beam propagating to the beam coupling-out region (region comprising 34 and 54, Fig. 2) out of the optical waveguide body (36, Fig. 2), such that the beam does not undergo secondary diffraction at the coupling grating (page 3, para [0027]) and have continuous exit pupil expansion (page 1, para [0006]); and the out-coupling grating (combination of: 34 and 54, Fig. 2) comprises a transmissive out-coupling grating (54 being transmissive, Fig. 2) and a reflective out-coupling grating (34, Fig. 2) disposed on two sides of the optical waveguide body (upper and lower sides of 36, Fig. 2) parallel to a beam propagation direction (such as a horizontal direction of 36, Fig. 2).  However, Tervo fails to disclose all the combination of features including “a first end of the transmissive out-coupling grating and a first end of the reflective out-coupling grating are disposed in a misalignment setting along the beam propagation direction in the optical waveguide body: a first distance between the first end of the reflective out-coupling grating and the in-coupling grating in the beam propagation direction is greater than a second distance between the first end of the transmissive out-coupling grating and the in-coupling grating in the beam propagation direction; a misalignment interval between the first end of the transmissive out- coupling grating and the first end of the reflective out-coupling grating is one half of a propagation step that the beam is totally reflected to propagate in the optical waveguide body; a maximum misalignment interval between an initial end of the transmissive coupling grating and an initial end of the reflective coupling grating is half of the propagation step of the light propagating within the optical waveguide body in a total reflective manner when the beam enters the optical waveguide body at a maximum field of view angle; a second end of the transmissive coupling grating and a second end of the reflective coupling grating are misaligned along the light beam propagation direction: the second end of the reflective out-coupling grating is located at a side of the transmissive out-coupling grating that is distal from the beam in- coupling region, and a misalignment interval between the second end of the transmissive out-coupling grating and the second end of the reflective out-coupling grating is half of the propagation step of the light beam propagating in a total reflection manner inside of the optical waveguide body” as recited in the claim.  Therefore, claim 1 is allowed, as are its dependent claims 3, 8, 11, and 14.
The prior art does not disclose the optical waveguide of claim 12, in particular, an optical waveguide body having a beam in-coupling region and a beam coupling-out region, wherein: the beam in-coupling region is provided with a coupling grating configured to couple a beam into the optical waveguide body, and have the beam propagate in a total reflection manner in the optical waveguide body; the beam coupling-out region is provided with an out-coupling grating configured to couple the light beam propagating to the beam coupling-out region out of the optical waveguide body, such that the beam does not undergo secondary diffraction at the coupling grating and have continuous exit pupil expansion, the out-coupling grating comprises a transmissive out-coupling grating and a reflective out-coupling grating disposed on two sides of the optical waveguide body parallel to a beam propagation direction; and parameters of the in-coupling grating and the out-coupling grating satisfy:

    PNG
    media_image1.png
    110
    541
    media_image1.png
    Greyscale

wherein: n is a refractive index of the optical waveguide body; T is a thickness of the optical waveguide body; d is a period of the coupling grating; periods of the in-coupling grating and the out-coupling grating are same: D is a width of the in-coupling grating in the beam propagation direction: λ is a wavelength of the light beam incident on the optical waveguide body; imin is a minimum field of view angle of the light beam incident on the optical waveguide body; and imax is a maximum field of view angle of the beam incident on the optical waveguide body.  The closest prior art of Tervo et al. (U.S. 2017/0315346) discloses an optical waveguide (optical waveguide of 10, Fig. 2), comprising an optical waveguide body (36, Fig. 2) having a beam in-coupling region (region comprising 52 and 42, Fig. 2) and a beam coupling-out region (region comprising 34 and 54, Fig. 2), wherein: the beam in-coupling region (region comprising 52 and 42, Fig. 2) is provided with a coupling grating (such as 42 and 44, Fig. 2) configured to couple a beam (B0, Fig. 2) into the optical waveguide body (36, Fig. 2), and have the beam propagate in a total reflection manner (page 2, para [0021]) in the optical waveguide body (36, Fig. 2); the beam coupling-out region (region comprising 34 and 54, Fig. 2) is provided with an out-coupling grating (combination of: 34 and 54, Fig. 2) configured to couple the light beam propagating to the beam coupling-out region (region comprising 34 and 54, Fig. 2) out of the optical waveguide body (36, Fig. 2), such that the beam does not undergo secondary diffraction at the coupling grating (page 3, para [0027]) and have continuous exit pupil expansion (page 1, para [0006]); and the out-coupling grating (combination of: 34 and 54, Fig. 2) comprises a transmissive out-coupling grating (54 being transmissive, Fig. 2) and a reflective out-coupling grating (34, Fig. 2) disposed on two sides of the optical waveguide body (upper and lower sides of 36, Fig. 2) parallel to a beam propagation direction (such as a horizontal direction of 36, Fig. 2).  However, Tervo fails to disclose all the combination of features as recited in the claim.  Therefore, claim 12 is allowed as is its dependent claim 13. 
The prior art does not disclose the optical waveguide of claim 15, in particular, an optical waveguide body having a beam in-coupling region and a beam coupling-out region, wherein: the beam in-coupling region is provided with a coupling grating configured to couple a beam into the optical waveguide body, and have the beam propagate in a total reflection manner in the optical waveguide body; the beam coupling-out region is provided with an out-coupling grating configured to couple the light beam propagating to the beam coupling-out region out of the optical waveguide body, such that the beam does not undergo secondary diffraction at the coupling grating and have continuous exit pupil expansion, the out-coupling grating comprises a transmissive out-coupling grating and a reflective out-coupling grating disposed on two sides of the optical waveguide body parallel to a beam propagation direction, the display device comprises an augmented reality (AR) device; and a maximum misalignment interval between a first end of the transmissive out-coupling grating and a first end of the reflective out- coupling grating is half of a propagation step that the light beam incident on the optical waveguide body at a maximum field of view angle and propagating within the optical waveguide body in a total reflection manner, i.e., Smax/2, 

    PNG
    media_image2.png
    76
    421
    media_image2.png
    Greyscale


The closest prior art of Tervo et al. (U.S. 2017/0315346) discloses an optical waveguide (optical waveguide of 10, Fig. 2), comprising an optical waveguide body (36, Fig. 2) having a beam in-coupling region (region comprising 52 and 42, Fig. 2) and a beam coupling-out region (region comprising 34 and 54, Fig. 2), wherein: the beam in-coupling region (region comprising 52 and 42, Fig. 2) is provided with a coupling grating (such as 42 and 44, Fig. 2) configured to couple a beam (B0, Fig. 2) into the optical waveguide body (36, Fig. 2), and have the beam propagate in a total reflection manner (page 2, para [0021]) in the optical waveguide body (36, Fig. 2); the beam coupling-out region (region comprising 34 and 54, Fig. 2) is provided with an out-coupling grating (combination of: 34 and 54, Fig. 2) configured to couple the light beam propagating to the beam coupling-out region (region comprising 34 and 54, Fig. 2) out of the optical waveguide body (36, Fig. 2), such that the beam does not undergo secondary diffraction at the coupling grating (page 3, para [0027]) and have continuous exit pupil expansion (page 1, para [0006]); and the out-coupling grating (combination of: 34 and 54, Fig. 2) comprises a transmissive out-coupling grating (54 being transmissive, Fig. 2) and a reflective out-coupling grating (34, Fig. 2) disposed on two sides of the optical waveguide body (upper and lower sides of 36, Fig. 2) parallel to a beam propagation direction (such as a horizontal direction of 36, Fig. 2).  However, Tervo fails to disclose all the combination of features as recited in the claim.  Therefore, claim 15 is allowed as are its dependent claims 17-20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tervo et al. (U.S. 2017/0357089), Vallius et al. (U.S. 2017/0299865), Wall et al. (U.S. 2017/0299860), and Saarikko et al. (U.S. 2016/0231568) disclose a waveguide but fail to disclose all the combination of features as recited in the claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871